Case 5:17-cv-01570-SMH-MLH Document 137 Filed 01/07/21 Page 1 of 3 PageID #: 4097




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

  TONY FERGUSON                                      CIVIL ACTION NO. 17-cv-1570

  VERSUS                                             CHIEF JUDGE HICKS

  SWIFT TRANSPORTATION CO OF                         MAGISTRATE JUDGE HORNSBY
  ARIZONA ET AL


                                 MEMORANDUM ORDER

         Plaintiff’s Motion to Compel Information from IME and Motion for Extension to

  File Rebuttal Expert Report (Doc. 130) is granted in part and denied in part as follows. The

  request for IME information (raw data) is denied as moot, as Defendants produced the

  information on November 30, 2020. Plaintiff’s motion to extend the Daubert motion

  deadline and request to file a rebuttal expert report by Dr. Tiffany Jennings is more

  troublesome. It is true that this court recently continued all jury trials through the end of

  March 2021 due to an alarming surge in Covid-19 cases in this region. That does not

  necessarily mean that the court will provide a new Daubert motion deadline. However, if

  a rebuttal expert is allowed, then a new Daubert motion would be required.

         Most of the cases in this division do not require rebuttal experts, so a typical

  scheduling order does not automatically provide a deadline for rebuttal expert reports. In

  more complex cases, counsel will usually request deadlines for rebuttal experts during the

  initial scheduling conference. That did not happen here, and no rebuttal deadline was set.

         Defendants argue that the absence of a deadline under the court’s scheduling order

  forecloses the possibility of a rebuttal expert altogether. That argument is not persuasive.
Case 5:17-cv-01570-SMH-MLH Document 137 Filed 01/07/21 Page 2 of 3 PageID #: 4098




  There have been many cases when the need for a rebuttal expert was not known until much

  later in the proceeding. And when a party has made a sufficient showing of the need for a

  rebuttal expert, the court has allowed it in the absence of actual prejudice.

         Under the federal rules, rebuttal expert reports are defined as written expert opinions

  “intended to contradict or rebut evidence on the same subject matter” as the other party’s

  expert. Fed. R. Civ. P. 26(a)(2)(D)(ii). For example, an expert report is a rebuttal report

  when it criticizes certain approaches used by the opponent’s expert but does not rely on

  new information to support those criticisms. Gibson Brands v. Armadillo Distribution

  Enterprises, Inc., 2020 WL 6581868, *2 (E.D. Tex. 2020) (Mazzant, J.). Whether Dr.

  Jennings’ report will truly rebut Dr. Staats’ report is unknown, as counsel and the court

  have not yet seen the report.

         In light of the recent continuance, the court finds that the best exercise of its

  discretion is to allow Plaintiff to retain Dr. Jennings to issue a rebuttal expert report. Dr.

  Jennings’ report is limited to rebutting or criticizing the methodology and conclusions in

  Dr. Staats’ report. Dr. Jennings may not do any additional testing or provide any new

  information in her rebuttal report.

         Dr. Jennings’ rebuttal report shall be tendered to Defendants no later than January

  29, 2021. Defendants, if they wish, may depose Dr. Jennings on a date and time convenient

  to her and to all counsel but not later than February 19, 2021. The parties are encouraged

  to take the deposition by Zoom. Plaintiff’s deadline to file a Daubert motion regarding Dr.

  Staats is extended to January 22, 2021. Defendants’ deadline to file any Daubert motion

  related to Dr. Jennings is March 12, 2021.

                                           Page 2 of 3
Case 5:17-cv-01570-SMH-MLH Document 137 Filed 01/07/21 Page 3 of 3 PageID #: 4099




          A new trial date and pretrial conference date will be set at the status conference

  scheduled for January 11, 2021 at 10:00 a.m. As specified in Doc. 135, trial counsel for

  each party must participate.

          All other requests in connection with the motion to compel, including all requests

  for fees, expenses, or sanctions, are denied.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of January,

  2021.




                                          Page 3 of 3
